Citation Nr: 0007064	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  97-00 044 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a disability evaluation in excess of 20 
percent for a low back strain.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from May 1986 to May 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 hearing officer's 
decision of the Department of Veterans Affairs (VA) Atlanta, 
Georgia, Regional Office (RO), and it was remanded by the 
Board in April 1997 for additional development, which has 
been accomplished.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matter on appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  It has not been objectively shown that the service-
connected low back strain is currently severe in nature, as 
defined in the pertinent diagnostic code, that the low back 
strain is productive of any type of ankylosis or severe 
limitation of motion, or that the disability resulting from 
the low back strain includes an intervertebral disc syndrome 
that is at least severe in nature, or residuals of a 
fractured vertebrae.


CONCLUSION OF LAW

The schedular criteria for a disability evaluation in excess 
of 20 percent for the service-connected low back strain not 
having been met, a higher rating is not warranted.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.71a, Part 4, Diagnostic Codes 5285, 5286, 
5289, 5292, 5293, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the veteran has presented a well-
grounded claim for an increased rating.  The facts relevant 
to this appeal have been properly developed and VA's 
obligation to assist the veteran in the development of his 
claim (not to be construed, however, as shifting from the 
claimant to VA the responsibility to produce necessary 
evidence, per 38 C.F.R. § 3.159(a) (1999)), has been 
satisfied.  Id.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1, Part 4 (1999) (Schedule).  Separate rating codes 
identify the various disabilities.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded  history.  
38 C.F.R. § 4.2 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40 (1999); see, also, DeLuca v. Brown, 8 Vet. 
App. 202, 205-206 (1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to abnormal 
movement (due to a variety of reasons, to include ankylosis, 
contracted scars, flail joints, etc.), weakened movement, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, atrophy of disuse, as well as 
instability of station, disturbance of locomotion and 
interference with sitting, standing and weight-bearing.  
38 C.F.R. § 4.45 (1999).

A review of the record reveals that the service-connected 
lower back strain was originally rated as 10 percent 
disabling in the hearing officer's decision hereby on appeal, 
pursuant to a review of the evidence in the file, to include 
the report of a June 1995 VA medical examination, which 
revealed evidence of forward bending to 85 degrees, backward 
extension to 25 degrees, left lateral flexion to 35 degrees, 
right lateral flexion to 30 degrees, and rotation to 40 
degrees, the ability to squat throughout a full range, normal 
gait and posture, and no spasms of the lumbar paravertebral 
musculature, with a diagnosis of history of pain syndrome.

Pursuant to the Board's remand of April 1997, the veteran was 
re-examined in February 1998 and the RO thereafter granted 
the current rating of 20 percent, in a June 1998 rating 
decision, based on the data contained in the report of the 
February 1998 VA medical examination and a May 1998 statement 
from the veteran addressing alleged functional impairment 
essentially due to constant pain.  According to the report of 
the February 1998 VA medical examination, the veteran said 
that the back pain started in 1987, when he injured his lower 
back while practicing hand-to-hand combat, and that the pain 
continued to the present time, being about the same as it was 
when he was in the military.  He said that he felt "no 
better and no worse," that he had exacerbations and 
remissions, and that during the periods of exacerbations, 
which occurred three to four times per year and lasted three 
to four days at a time, he took over-the-counter medications.  
Currently, sitting and bending aggravated the discomfort, but 
rest provided relief.  The veteran was able to run 30 to 40 
yards before the back problem limited him, and he could walk 
one mile without any problems.

According to the above report, the examination revealed a 
healthy-looking 30-year old, employed individual who walked 
with no limp and was able to walk on his tip toes and heels.  
He was able to dress and undress without any difficulty, and 
had 45 degrees of flexion, 25 degrees of extension, 30 
degrees of lateral bending, bilaterally, and 40 degrees of 
rotation, also bilaterally.  The examiner noted that there 
was "some limitation of flexion and extension, but the other 
movements are normal."  Straight leg raising was 
accomplished to 90 degrees on each side, knee and ankle jerks 
were brisk and equal, and there was no loss of sensation in 
the lower extremities.  It was also noted that the veteran 
identified the location of the pain as "the middle of the 
back, going down to the right buttock, but no further down 
than that."  The clinical diagnoses were listed as follows:

1.  Low back pain, by history.  
Examination findings are normal except 
that he has some limitation in flexion 
and extension.  He is able to carry out a 
gainful employment, hence, the patient 
has minimal residuals in the back.

2.  In answer to specific questions 
regarding weakened movement, excessive 
fatigability and incoordination on 
excessive use of the back, this is 
present, but it is normal to have these 
situations on overuse.  This patient can 
run 30-40 yards and can walk one mile.  I 
suspect that when there are flare-ups, 
his functional limitations increase, and 
he [can] probably run and walk less, 
hence, he has minimal residuals in the 
back.

A February 1998 VA radiology diagnostic report indicates that 
X-Rays of the veteran's lumbosacral spine revealed minimal 
posterior displacement of L5 on S1, no grossly significant 
disk space narrowing identified at the L4-5 disk space, mild 
anterior hypertrophic spurring at most lumbar levels, and 
sacroiliac joints that did not appear eroded.  The impression 
was reported as (1) mild multilevel degenerative disease; and 
(2) minimal posterior listhesis of L5 on S1, without evidence 
of pars defect, not significantly changed since 1994.

In a July 1998 handwritten statement, the veteran expressed 
his dissatisfaction with the 20 percent rating assigned by 
the RO, and he was thereafter examined by a private 
orthopedist in August 1999, pursuant to a request from the RO 
for an independent medical opinion.  According to the 
subscriber of this report, the veteran gave a chief complaint 
of persistent low back pain, with a history of an inservice 
injury to his lumbar spine area, and no additional injuries 
to his thoracic, cervical, or lumbar spine.  The pain, 
according to the veteran, was virtually on a daily basis, 
with occasional pain in the neck and thoracic area, which he 
said was occasionally severe, notwithstanding his having 
injured neither of these areas.  The veteran said that he 
occasionally used a soft back brace to support his lower back 
area, but denied a history of using a cane or a cervical 
collar.  Regarding medications, it was noted that the veteran 
had only been using over-the-counter nonsteroidal anti-
inflammatory agents for his periodic episodes of back pain.  
The veteran reported back pain primarily in the morning, with 
difficulty getting out of bed and some difficulty in carrying 
out his activities of daily living.

According to the above report, on examination, there was no 
evidence of peripheral neuropathy or lower extremity 
neuropathy, as well as no history of paresthesia or decrease 
in range of motion of either the upper or the lower 
extremities.  X-Rays revealed no specific fractures of the 
cervical, thoracic, or lumbar area, as well as no evidence of 
spondylosis.  Regarding ranges of motion of the lumbar spine, 
it was noted that there was an active range of 80 degrees of 
flexion, with 90 degrees representing normal motion, an 
active range of 30 degrees of extension, with 35 degrees 
representing normal motion, an active range of 30 degrees of 
lateral flexion, bilaterally, with 40 degrees representing 
normal motion, and 25 degrees of rotation, also bilaterally, 
with 35 degrees representing normal motion.  The examiner 
also noted that the veteran "walks okay, heel-walks okay, 
and toe-walks okay," that there was no loss of muscle mass 
noted, that the length of the legs was equal, that there was 
no severe point tenderness noted in the cervical or lumbar 
area, and that X-Ray findings did not reveal any specific 
fracture or abnormality.  The impression was listed as 
follows:

Impression:

1. Mild multi-level degenerative disease.
2. Minimal posterior listhesis of L-5 on 
S-1, without evidence of pars defect.
3. Chronic cervical strain.
4. Chronic thoracic strain.
5. Chronic lumbar strain.

Finally, the examiner, who the Board notes made it clear 
earlier in his report that "the C-file is not available at 
the time of this evaluation for complete history of all of 
the back injuries," also indicated the following:

Due to the above lumbar strain, [the 
veteran] is partially disabled.

Whether the chronic lumbar strain, and 
his current problems with the cervical, 
thoracic, and lumbar area are related to 
his original injury to the lumbar area 
while in the military, it is felt that 
this is as [sic] least as likely as not 
related to the original injury, but as of 
this date, and without further studies, 
this is [merely] an opinion.

The record shows that the 20 percent rating that is currently 
in effect for the service-connected low back strain has been 
assigned under the provisions of Diagnostic Code 5295 of the 
Schedule, which provides for such a rating when a lumbosacral 
strain is productive of muscle spasm on extreme forward 
bending, and loss of lateral spine motion, unilateral, in the 
standing position.  See, 38 C.F.R. § 4.71a, Part 4, 
Diagnostic Code 5295 (1999).  The Board notes that a similar 
rating is also warranted when there is evidence of moderate 
limitation of the motion of the lumbar spine (Diagnostic Code 
5292), and when there is a moderate intervertebral disc 
syndrome, with recurring attacks (Diagnostic Code 5293).  
See, 38 C.F.R. § 4.71a, Part 4, Diagnostic Codes 5292 and 
5293 (1999).

A 40 percent schedular rating is warranted when there is 
evidence of favorable ankylosis of the lumbar spine 
(Diagnostic Code 5289); severe limitation of the motion of 
the lumbar spine (Diagnostic Code 5292); severe 
intervertebral disc syndrome, with recurring attacks and only 
intermittent relief (Diagnostic Code 5293); or severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion (Diagnostic Code 5295).  
38 C.F.R. § 4.71a, Part 4, Diagnostic Codes 5289, 5292, 5293, 
5295 (1999).

A 50 percent schedular rating is warranted when there is 
evidence of unfavorable ankylosis of the lumbosacral spine 
(Diagnostic Code 5289), while higher (60 and 100 percent) 
ratings could be warranted under Diagnostic Codes 5285 or 
5286 of the Schedule if there were evidence of residuals of a 
fractured vertebrae or complete bony fixation (ankylosis) of 
the spine.  A 60 percent maximum rating might also be 
warranted under Diagnostic Code 5293 if the service-connected 
disability were manifested by a pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy, characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief.  See, 38 C.F.R. § 4.71a, Part 4, 
Diagnostic Codes 5285, 5286, 5289, 5293 (1999).

The Board acknowledges the veteran's contentions of record to 
the effect that he believes that the service-connected 
disability should be rated higher than evaluated.  However, 
the veteran has not demonstrated, nor claimed, that he is a 
medical expert so as to be able to offer a medical opinion, 
and the competent (i.e., medical) evidence in the file does 
not demonstrate that the service-connected low back strain is 
currently severe in nature, as defined in Diagnostic Code 
5295, productive of any type of ankylosis or severe 
limitation of motion, or that the disability resulting from 
the low back strain includes or is manifested by the 
residuals of a fractured vertebrae or an intervertebral disc 
syndrome that is at least severe in nature.  The Board then 
concludes that, the schedular criteria for a disability 
evaluation in excess of 20 percent for the service-connected 
low back strain not having been met, a higher schedular 
rating is not warranted at this time.

The Board notes that, in determining whether a schedular 
rating exceeding 20 percent is warranted in the present case, 
both the RO and the Board have taken into consideration not 
only the objective medical data in the file, but the 
veteran's allegations of functional impairment due to 
constant pain, as required in the above cited case of DeLuca.  
It is felt that the current rating of 20 percent adequately 
accounts for such functional impairment in this particular 
case, especially since it is rather unclear whether the 
limitation of motion of the veteran's lumbosacral spine is 
actually moderate, rather than light, and whether there is 
indeed muscle spasm on extreme forward bending, with loss of 
unilateral spine motion in the standing position, so as to 
warrant the current rating of 20 percent.

The Board further notes that the question of the potential 
assignment of separate, or "staged," ratings for separate 
periods of time has been considered, and addressed, in the 
present case, a question that arises from every appeal in 
which a veteran has expressed his or her disagreement with 
the initial rating assigned in connection with his or her 
original claim.  See, in this regard, the case of Fenderson 
v. West, 12 Vet. App. 119 (1999), in which the United States 
Court of Appeals for Veterans Claims (the Court), said that 
the potential for staged ratings should be considered in this 
type of cases, based on the facts found.  In the present 
case, the Board notes that the RO has indeed assigned 
separate staged ratings for the service-connected low back 
strain.  In particular, it is noted that the 20 percent 
rating that was granted in the June 1998 rating decision was 
made effective from the date of the February 1998 VA medical 
examination, which revealed the level of disability that 
warranted such a rating.  The Board has found no basis to 
remand this case to re-adjudicate this aspect of the present 
appeal, as the staged ratings assigned seem to be appropriate 
and no argument to the contrary has been entered into the 
record.
 
Finally, the Board notes that the record appears to show that 
the RO has not considered the question of a referral of the 
above matter to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for the assignment of an 
extra-schedular rating under 38 C.F.R. § 3.321(b)(1) (1999).  
This regulation provides that, to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an extra-
schedular evaluation commensurate with the average earning 
capacity impairment.  The governing criteria for such an 
award is a finding that the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The Court has held that, 
while the Board is precluded by regulation from assigning an 
extra-schedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).

Regarding the above, the Board also notes that the Court has 
further held that the Board must address referral under 38 
C.F.R. § 3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  Having reviewed the evidentiary 
record with these mandates in mind, the Board is of the 
opinion that a referral for extra-schedular consideration is 
not warranted in the present case, due to the lack of a 
reasonable basis for further action on this question.  See, 
VAOPGCPREC. 6-96 (1996).


ORDER

A disability evaluation in excess of 20 percent for the 
service-connected low back strain is denied.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

